               Case 3:20-cv-05983-MJP Document 2 Filed 10/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      B4 IT CONSULTING LLC, et al.,
                                                             CASE NO. 3:20-cv-05983-MJP
11                              Plaintiffs,
                                                             ORDER GRANTING
12              v.                                           APPLICATION TO PROCEED IN
                                                             FORMA PAUPERIS
13      CODESMART INC, et al.,

14                              Defendants.

15

16          The Court, having reviewed plaintiffs’ application to proceed in forma pauperis (“IFP”)

17   (Dkt. 1), does hereby find and ORDER:

18          Because plaintiffs do not appear to have funds available to afford the $400 filing fee,

19   plaintiffs financially qualify for IFP status pursuant to 28 U.S.C. § 1915(a)(1). Therefore,

20   plaintiffs’ IFP application (Dkt. 1) is GRANTED. However, the undersigned recommends

21   review of the proposed complaint (Dkt. 1-1) under 28 U.S.C. § 1915(e)(2)(B).

22          The Clerk of the Court is directed to send a copy of this Order to plaintiff and to the

23   assigned District Judge.

24

     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS - 1
             Case 3:20-cv-05983-MJP Document 2 Filed 10/08/20 Page 2 of 2




 1         Dated this 8th day of October, 2020.

 2

 3

 4                                                A
                                                  J. Richard Creatura
 5
                                                  United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS - 2
